Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of October 20th 2021 has been considered.
Claims 1, 3-6, 9-15 and 25 have been amended.
Claims 1-32 are pending in the current application.
Claims 20-22 are withdrawn from consideration.
Claims 1-19 and 23-32 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia (US 2016/0113311 A1).

Regarding claims 1 and 16,: Cadena-Garcia plant-based composition comprising: water; hypoallergenic substrate; and plant-based butter and/or cream including at least one or more of sunflower seed butter and/or coconut cream wherein the resulting slurry/mixture is pasteurized and/or homogenized without using mono or disaccharides (i.e., using the soluble fiber, inulin as a sweetener instead) (see Cadena-Garcia abstract, paragraphs [0015]-[0018], [0021], [0032], [0034], [0038], [0040], [0117], [0126], [0129], [0136], [0138]; claim 20).
As to the water content recited in claim 1: Cadena-Garcia discloses hydrating/adding additional liquid (e.g., water) to the slurry/mixture in order to attain a product with the desire consistency (see Cadena-Garcia paragraphs [0036], [0115], [0127], [0128] and [0137]). Therefore it would have been obvious to a skilled artisan who desires a product with a specific consistency to have modified Cadena-Garcia and to have adjusted the amount of water added in order to attain a product with the desired consistency and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claims 3, 4, 29 and 30: Cadena-Garcia discloses plant-based composition comprises non-mono or disaccharides sweeteners, such as the soluble fiber, chicory root inulin and of adjusting the content of the sweetener in order to attain 
Regarding claims 5, 6, 11, 31 and 32: Cadena-Garcia discloses the plant-based product further comprises a plant-based protein comprising at least one or more of root, grain, legume, a seed powder and/or a seed extract, and of adjusting the contents in order to a meet desired nutrient profile (see Cadena-Garcia paragraphs [0057], [0126], [0127], [0134] and [0135]). Therefore, it would have been obvious to a skilled artisan to have modified Cadena-Garcia and to have adjusted the amount of protein added in order to attain a product with a desired nutrient profile, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claims 7-10: Cadena-Garcia discloses the plant-based substrate comprises the ancient grains and/or pseudo cereals recited in the claims (see Cadena-Garcia paragraphs [0117] and [0138]).
Regarding claims 12-15: Cadena-Garcia discloses the plant-based substrate comprises the sunflower and/or coconut fats recited in the claims (see Cadena-Garcia paragraphs [0038], [0103], [0129], [0137]).
Regarding claims 17 and 18: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) (see Cadena-Garcia paragraphs [0035] and [0118]).

Claims 2, 19 and 23-28 rejected under 35 U.S.C. 103 as being unpatentable over Cadena-Garcia as applied to claims 1, 3-18 and 29-32 above, and further in view of Bhargava et al., (US 2016/0192682 A1).

Regarding claims 2, 19 and 23-28: Cadena-Garcia discloses the plant-based substrate is fermented with lactic acid bacteria (e.g., Lactobacillus) at temperatures and times that overlap the temperature and times recited in claims 23-28 (see Cadena-Garcia paragraphs [0035], [0118] and [0136]), but fails to disclose fermenting to the pH levels of claims 2 and 23-28 with the lactic acid bacterial species of claim 19; However, Bhargava discloses that fermenting a plant-based substrate to a pH of under 4.6 using the lactic acid bacterial species recited in claim 16 is well known and conventional (see Bhargava abstract; paragraphs [0020] and [0082]; Table 1). Therefore it would have been obvious to a skilled artisan at the time the application was filed to have modified Cadena-Garcia and to have fermented the plant-based substrate to a pH level of under 4.6 using the lactic acid bacterial species recited in claim 16, as commonly known, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on October 20th 2021 have been fully considered but they are not persuasive.

Citing an affidavit filed on October 20th 2021 by Mr. Scott Myers Applicant argues on pages 8-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cadena-Garcia discloses of forming a whole grain fermented paste, but not a composition comprising the water content recited in claim 1, and a skilled artisan would not be motivated to add the recited water content as the product would not be a paste. The examiner respectfully disagrees.
As discussed above, Cadena-Garcia discloses hydrating/adding additional liquid (e.g., water) to the slurry/mixture in order to attain a product with the desire consistency (see Cadena-Garcia paragraphs [0036], [0115], [0127], [0128] and [0137]). Therefore it would have been obvious to a skilled artisan who desires a product with a specific consistency to have modified Cadena-Garcia and to have adjusted the amount of water added in order to attain a product with the desired consistency and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Citing an affidavit filed on October 20th 2021 by Mr. Scott Myers Applicant argues on pages 9-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cadena-Garcia discloses of forming a whole grain fermented paste, but not a composition that can be used as a liquid composition or a beverage. The examiner respectfully disagrees.
In addition to the fact that a drink or a liquid composition is not claimed, Cadena-Garcia discloses hydrating/adding additional liquid (e.g., water) to the slurry/mixture in order to attain a product with the desire consistency and/or hydrated with water, milk and/or juice (see Cadena-Garcia paragraphs [0036], [0115], [0127], [0128] and [0137]). Therefore it would have been obvious to a skilled artisan who desires a product with a specific consistency to have modified Cadena-Garcia and to have adjusted the amount of water added in order to attain a product with the desired consistency, or hydrate the composition with water, juice or milk to attain desired product, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Citing an affidavit filed on October 20th 2021 by Mr. Scott Myers Applicant argues on page 10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cadena-Garcia fails to disclose a hypoallergenic composition, because Cadena-Garcia addresses only gluten allergies, discloses of adding nuts if desired to attain a composition with nuts, and fails to disclose using the product as a non-dairy milk replacement for persons suffering lactose intolerance and/or nut allergies. The examiner respectfully disagrees.
The fact that the composition may be gluten free to appeal to customers suffering from gluten intolerance, meets “hypoallergenic”, as such composition is less allergenic 

Citing an affidavit filed on October 20th 2021 by Mr. Scott Myers Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Cadena-Garcia fails to disclose pasteurizing and/or homogenizing the mixture. The examiner respectfully disagrees.
While Cadena-Garcia discloses in paragraph [0034] of cooking/sterilizing the composition at high temperatures (e.g., 350°F for an extended period of time), Cadena-Garcia also discloses in paragraph [0136] of cooking the composition at the moderate temperatures and time that meet the recognized parameters of pasteurization, as noted by affiant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792